Citation Nr: 1209641	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for right knee degenerative joint disease.

2. Entitlement to a rating higher than 10 percent for left knee degenerative joint disease.

3.  Entitlement to a total disability rating for compensation based on individual unemployability. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO)

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in October 2008, the Board denied the claims for increase.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in March 2010 granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Joint Motion.

In July 2010, the Board remanded the claims for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to RO via the Appeals Management Center in Washington, DC. 






FINDINGS OF FACT

1. Throughout the appeal period, right knee degenerative joint disease has been manifested by limitation of flexion to no less than 30 degrees or limitation of extension to no more than 5 degrees; recurrent subluxation or lateral instability has not been shown.

2. Throughout the appeal period, left knee degenerative joint disease has been manifested by limitation of flexion to no less than 50 degrees and before August 12, 2010, extension was to 0 degrees; from August 12, 2010, extension is limited to 15 degrees; throughout the appeal period, recurrent subluxation or lateral instability has not been shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5260, 5261 (2011).

2. The criterion for a rating higher than 10 percent for left knee degenerative joint disease or separate compenable rating for limitation of extension before August 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 and 5260 (2011).

3. From August 12, 2010, the criterion for a separate rating of 20 percent for limitation of extension of the left knee has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by letters dated in August 2005, in June 2007, and in May 2008.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by supplemental statement of the case in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, private medical records, and records of the Veteran's employer.  

The Veteran was afforded VA examinations in September 2005, in December 2006, and in August 2010 to evaluate the disabilities.  As the reports of the VA examinations are based on consideration of the prior medical history and described the knee disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran did not provide any further information or evidence on the request for leave under the Family and Medical Leave Act. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca supra at 206-07.  


Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 
Rating Knee Disabilities

Degenerative joint disease of the knees is currently rated under Diagnostic Code 5260, based on limitation of flexion.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Separate ratings may be assigned for limitation of flexion and for limitation of extension.  

Normal range of motion for the knee are flexion to 140 degrees and extension to 0 degrees.

Another potentially relevant Diagnostic Code is Diagnostic Code 5257 which assigns a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or moderate lateral instability.  Severe recurrent subluxation or severe lateral instability would be rated as 30 percent disabling.





Facts

The Veteran filed the current claims for increase in August 2005.

VA records show that in July 2005 the Veteran complained painful knees, aggravated by his job as a mail handler.  X-rays showed degenerative joint disease with no increase when compared to X-rays in July 2003.

On VA examination in September 2005, the Veteran complained of constant right knee pain and frequent left knee pain in the left knee with physical stress such as prolonged standing, walking, or bending.  The Veteran described knee stiffness in the morning and after a full day at work with occasional moderate swelling in the right knee.  Instability was not noted.  On physical examination, the knees were stable to varus and valgus and anterior and posterior stress tests.  Range of motion of each knee was from 0 degrees of extension to 90 degrees of flexion.  Range of motion was not further limited by pain, fatigue, weakness, lack of endurance, or following repetitive use.

In April 2006, private medical shows that the Veteran had a long history of bilateral knee pain, which seemed to be worsening with activity, particularly on the job.  In January 2006, range of motion in the right knee was from 0 degrees to 130 degrees and in the left knee from 0 degrees to 140 degrees.  The knees were stable.

On VA examination in December 2006, the Veteran complained of progressively increasing bilateral knee pain.  He stated that he used braces, which provided stability, but did little to relieve the s pain.  He described morning stiffness and constant swelling and instability.  He stated that his knees locked up daily when performing load-bearing activities as a mail handler.  






On physical examination, range of motion testing showed bilateral extension to 0 degrees with pain at the end and flexion of the right knee to 30 degrees and flexion of the left knee to 50 degrees with pain at the end.  There were no additional limitations of motion due to pain, fatigue, weakness, or lack of endurance, or following repetitive use.  The knees were stable.

VA records show that the Veteran was in physical therapy from January through April 2007.  The Veteran stated that his new knee braces helped with the sensation of instability.  Flexion was to 110 degrees and extension was to 0 degrees.

Private medical records from March 2007 show that the Veteran complained of knee pain, difficulty climbing stairs, right knee instability, and increasing stress on his knees due to his job.  He complained of buckling on occasion in the right knee, but no gross instability.  Physical examination showed a normal gait and stable knees.  Stability testing showed no laxity and the Veteran had full range of motion.  

In June 2008, the Veteran testified that his main problems were trying to do simple daily tasks and lifting at work.  He stated that his job required him to lift a minimum of 70 pounds and sometimes he had to move equipment on wheels weighing up to half a ton.  He stated that he had difficulty climbing ladders, such as to change light bulbs, and his leisure activities were more limited.  He stated that sometimes the right knee felt unstable, although he had never fallen, and that he used braces and that he was treated on a regular basis.  

In a statement in June 2008, the Veteran stated that he was unable to play tennis or engage in other normal daily activities and he complained of difficulty at work and knee instability.

VA records in February 2009 show that the Veteran complained right knee problems.  At that time, he had full range of motion in the right knee with slight effusion, but normal stability and strength testing.



On VA examination in August 2010, the Veteran complained of constant, painful knees, which was worse with activity, such as climbing stairs, and with weather changes.  He also had locking, instability, and swelling of the knee.  It was noted that the Veteran had retired from the Post Office in April 2010, because of knee pain.  

On physical examination, extension was to 15 degrees in the left knee and to 5 degrees in the right knee.  Flexion was to 105 degrees in the left knee and 100 degrees in the right knee.  He had pain throughout the entire range of motion in both knees, but no additional limitation of motion due to repetition.  All stability testing in both knees was normal; the right knee showed slight effusion, but there was none in the left knee.  X-rays showed degenerative joint disease of knees and a complex tear in the medial meniscus of each knee.

In response to a request for information directed by the Joint Motion, records of the U.S. Postal Service consist of leave and earning statements, which show that the Veteran had used 56.79 hours of leave in 2005, 40 hours of leave in 2006, 45.13 hours of leave in 2007, 413.99 hours of leave in 2008, 55.33 hours of leave in 2009, and 56 hours of leave in 2010 prior to his retirement at the end of April 2010.  The leave used included sick leave, dependent care, annual leave, leave without pay, and Family Medical Leave Act (FMLA) leave.  The documentation did not indicate the reasons given for the specific form of leave used.  

Analysis

Right Knee 

For the right knee, the findings for flexion have been 90 degrees (VA examination in September 2005), 30 degrees (VA examination in December 2006), full range of motion (March 2007 and February 2009), and 100 degrees (VA examination in August 2010).  



As the criterion for a rating higher than 20 percent for limitation of flexion is flexion limited to 15 degrees, as findings of 90 degrees, 30 degrees, full range of motion, or 100 degrees does not more nearly approximate or equate to flexion limited to 15 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a rating higher than 20 percent for limitation of flexion under Diagnostic Code 5260 has not been met. 

For the right knee, the findings for extension have been 0 degrees or normal (VA examination in September 2005), 0 degrees (VA examination in December 2006), full range of motion (March 2007 and February 2009), and 5 degrees (VA examination in August 2010).  As the criterion for a 10 percent rating for limitation of extension is extension limited to 10 degrees and as 0 degrees equates to normal and a 5 degrees does not more nearly approximate or equate to extension limited to 10 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 52610 has not been met.  

For the right knee, although the Veteran has complained of instability, the findings show negative instability on VA examinations in September 2005, in December 2006, and in August 2010.  In the absence of evidence of slight recurrent subluxation or lateral instability of the right knee, the criterion for a separate rating under Diagnostic Code 5257 has not been met.

Left Knee 

For the left knee, the findings for flexion have been 90 degrees (VA examination in September 2005), 50 degrees (VA examination in December 2006), and 105 degrees (VA examination in August 2010).  






As the criterion for a rating higher than 10 percent for limitation of flexion is flexion limited to 30 degrees, as findings of 90 degrees, 50 degrees, or 105 degrees does not more nearly approximate or equate to flexion limited to 30 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a rating higher than 10 percent for limitation of flexion under Diagnostic Code 5260 has not been met. 

For the left knee, the findings for extension have been 0 degrees or normal (VA examination in September 2005), 0 degrees (VA examination in December 2006), and 15 degrees (VA examination in August 2010).  As the criterion for a 10 percent rating for limitation of extension is extension limited to 10 degrees and as 0 degrees equates to normal, the findings before the report of VA examination in August 2010 do not more nearly approximate or equate to extension limited to 10 degrees, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a separate rating of 10 percent for limitation of extension under Diagnostic Code 5261 has not been met.  

From the report of the VA examination in August 2010, as the criterion for a 20 percent rating for limitation of extension is extension limited to 15 degrees and as extension was limited to 15 degrees, the criterion for a separate rating of 20 percent for limitation of extension under Diagnostic Code 5261 from August 2010 has been met.  As extension is not limited to 20 degrees, the criterion for a rating higher than 20 percent for limitation of extension under Diagnostic Code 5261 has not been met from August 12, 2010.  

For the left knee, although the Veteran has complained of instability, the findings show negative instability on VA examinations in September 2005, in December 2006, and in August 2010.  In the absence of evidence of slight recurrent subluxation or lateral instability of the left t knee, the criterion for a separate rating under Diagnostic Code 5257 has not been met.




In the Joint Motion, the Board was to address the Veteran's subjective complaints of instability and the effect the disabilities had on the Veteran's employment.  

On the question of instability, the Veteran has consistently described a sensation of giving way or buckling.  The Veteran is competent to describe the subjective sensation of instability.  But instability has not been objectively demonstrated on any VA examination from 2005 to 2010. 

When reported the record shows that on VA examination in September 2005, the knees were stable to varus and valgus and anterior and posterior stress tests.  In April 2006, private medical shows that the knees were stable.  On VA examination in December 2006, the knees were stable.  Private medical records from March 2007 show that stability testing showed no laxity.  In June 2008, the Veteran testified that t sometimes the right knee felt unstable, but he had not fallen.  VA records in February 2009 show normal stability and strength testing.  On VA examination in August 2010, stability testing of both knees was normal.

In weighing the Veteran's subjective complaints of instability against the objective findings, both VA and private, the evidence of lack instability by objective testing outweighs the Veteran' subjective complaints. 

As for the effect on employment, the employment records show only the total amount of leave taken by the Veteran.  The reason for the leave was not shown.  The Postal Service indicated that no further information exists.  The Veteran stated that he retired because of his knees, but the level of functional impairment due the knee disabilities is measured against the rating criteria.  And the Veteran has not provide any further information or evidence pertaining to leave under the Family and Medical Leave Act to evaluate either under the applicable schedular criteria or on an extraschedular basis.  For these reasons, there is insufficient evidence to rate the effect on employment beyond the findings of three VA examinations and VA and private treatment records, covering the period from 2005 to 2010. 



Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to flexion and extension and instability.  As the disability picture is encompassed by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).











ORDER

A disability rating higher than 20 percent for degenerative joint disease of the right knee is denied.

A disability rating higher than 10 percent for limitation of flexion due to degenerative joint disease of the left knee is denied.

A separate 20 percent rating for limitation of extension from August 12, 2010, is granted subject to the laws and provisions governing the award of monetary benefits.

REMAND 

The claim for a total disability rating for compensation based on individual unemployability is raised by the Veteran as he has stated that he retired because of his knee disabilities.

Where a total disability rating for compensation based on individual unemployability is either raised by the Veteran or implied by a fair reading of the claim or of the evidence of record, the claim is not a separate claim for benefits, but part of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Accordingly, the claim is REMANDED for the following action:



The RO should obtain the names and addresses of all medical care providers who treated the veteran for [insert relevant disorder] since [insert date].  After securing the necessary release, the RO should obtain these records.


1. Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  Adjudicate the claim for a total disability rating for compensation based on individual unemployability under the applicable provisions of 38 C.F.R. § 4.16.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


